Citation Nr: 0627465	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  06-14 376	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the injury the appellant sustained to the right arm 
in service was the result of willful misconduct.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant served on active duty from July 1982 to July 
1985 and January 1991 to April 1991.  He also had a 
subsequent period of service with the Army Reserves.  He 
participated in several periods of active duty training (ADT) 
as well as periods of inactive duty training (IDT).  This 
claim arises from a period of ADT from May 30, 1998, through 
June 13, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for the veteran's right arm injury based on an administrative 
decision that the appellant's injuries were the result of 
misconduct and thereby not incurred in the line of duty.  

In July 2006, he testified at a Videoconference hearing 
before the undersigned.  


FINDINGS OF FACT

1.  The appellant was assaulted by another soldier in his 
unit, after leaving his tent at night, and received cuts on 
his right arm.

2.  The appellant was admitted to the hospital following the 
June 1998 incident, at which time it was determined he was 
intoxicated.

3.  There is no medical evidence of record showing alcohol 
abuse prior to or after the assault.  

4.  There is no evidence to refute the appellant's 
description of the assault. 




CONCLUSION OF LAW

The right arm injury sustained in service was not the result 
of willful misconduct and was therefore incurred in the line 
of duty.  38 U.S.C.A. §§ 105, 1110, 1131, 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1(m), (n), 3.102, 3.159, 3.301 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In view of the favorable decision below, a discussion of the 
Veterans Claims Assistance Act of 2000 and the effect it had 
on the veteran's claim is not needed. 

The Facts

The facts of this appeal are not in dispute.  Specifically, 
the appellant reported that in June 1998 his unit was 
awaiting departure from Korea after completing annual 
training (AT).  The appellant and several other soldiers were 
off duty in their cantonment area.  They were drinking in his 
tent.  At approximately 0130 hours he left his tent and was 
struck on the head, chest, and forearm causing lacerations.  
The assailant was a soldier who was not part of his drinking 
party.  

The June 1998 hospital report indicated that he suffered 
lacerations to the right arm.  It was noted that his injury 
was not incurred in the line of duty as it occurred after 
hours and was an alcohol related incident.  The assault was 
noted to have been by a third party.  

In the June 1998 treatment records, the appellant denied any 
memory other than drinking with friends and leaving the tent.  
The records thereafter show he was transported to the 
emergency room by ambulance with a report of deep muscle 
laceration injuries to his right forearm as well as multiple 
abrasions to chest and head.  The records did not include a 
blood alcohol level.

In July 2006, the appellant provided testimony at a 
Videoconference hearing before the undersigned.  The 
appellant testified that his unit had just completed summer 
camp.  He and some other reservists were drinking because it 
was their last working day.  Late in the evening he just 
remembered, "walking out of the tent and getting smashed in 
the head with a beer bottle."  The assailant was another 
soldier who was in a different tent.  There were no formal 
charges made, although the other soldier later was asked to 
leave the unit.

The file also contains eyewitness reports on DA Forms 2823, 
Sworn Statements, dated from June 1998 to July 1998, from 
other soldiers, the appellant, the military police (MP), and 
the assailant.  None of these reports significantly alter the 
fact pattern outlined above, except the assailant claimed to 
be not responsible for the assault.

In addition, one of the witnesses reported that there had 
been difficulties between the claimant and the assailant, a 
member of appellant's unit whom he outranked, during AT, and 
this same witness saw the assailant strike the claimant from 
behind with a bottle.  Another witness reported that the 
assailant told him that he was going to attack the claimant 
prior to the assault taking place.  And, yet another witness, 
a Lieutenant that came to help the claimant, reported that 
the assailant told him that he had stuck the appellant.  
Furthermore, the MP reported that the company Lieutenant told 
him that alcohol was allowed in the area and his men did not 
have a curfew.  It also reported that the assailant 
identified by the above witnesses was taken into custody.  

As to the claimant, the record is otherwise negative for 
evidence regarding a Line of Duty investigation or a criminal 
investigation. 

Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2005). 

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505 (West 2002).  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2005).  Basically, 
this refers to the two weeks of annual training, sometimes 
referred to as "summer camp," that each Reservist or National 
Guardsman must perform each year.  It can also refer to the 
Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 
2002).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) 
(2005).  Basically, this refers to the twelve four-hour 
weekend drills that each Reservist or National Guardsman must 
perform each year.  These drills are deemed to be part-time 
training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307 (2005), applicable 
to active duty, would not apply to ADT or IDT.  38 U.S.C.A. 
§§ 1111, 1112, 1137 (West 2002).

However, service connection may be granted for disease or 
injury incurred in or aggravated by ADT, just as with active 
duty.  With IDT, potential service connection is limited to 
injury incurred or aggravated, or the specified "covered 
diseases" noted in 38 C.F.R. § 3.6(a) (2005).

An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty and not the result of the veteran's own misconduct when 
the person on whose account benefits are claimed was, at the 
time the injury was suffered or disease was contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  A service department finding that 
injury, disease, or death occurred in line of duty will be 
binding on VA unless it is patently inconsistent with the 
requirements of laws administered by the Department of 
Veterans Affairs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions, which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(2).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton or reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n).  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or 
death.  38 C.F.R. § 3.1(n).  

In the instant claim, a July 2005 VA Administrative Decision 
determined that the injuries the appellant sustained in 
service were the result of his own willful misconduct.  It 
was noted that because the appellant was under the influence 
of alcohol when he left his tent and was struck by a beer 
bottle by a third party assailant it is considered an act of 
misconduct.  However, 38 C.F.R. § 3.1(n) clearly states that 
mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  The record is 
devoid of any findings indicating that the appellant had 
violated any laws or was in any way responsible for the 
attack on his person.  

As noted above, the evidence of record includes the ambulance 
report, emergency room report, medical examiners report, and 
several eyewitness reports.  While noting that the appellant 
was intoxicated, the evidence does not indicate he caused or 
contributed to his attack.  In fact, the evidence suggests 
that the claimant was the subject of a premeditated attack by 
a member of his unit because of earlier problems during AT.

Of importance is the lack of any charges or citations brought 
against the appellant for any violations which may have 
resulted because of the assault.  There is no evidence or 
indication of misconduct on his part.  In fact, the MP 
reported that alcohol was allowed in the area in which the 
attack took place and none of the witnesses named the 
claimant as the instigator of the assault.  There is 
absolutely no evidence that shows that the appellant's 
intoxification per se resulted in his right arm injuries.  
The drinking of alcoholic beverages is not of itself willful 
conduct.  38 C.F.R. § 3.301(c)(2).  Lacking evidence that the 
appellant's indulgence in alcoholic beverages was the 
causation of the assault, his right arm injuries sustained in 
service were not the result of willful misconduct and 
therefore were incurred in the line of duty.  


ORDER

The appellant's right arm injuries sustained in an unprovoked 
altercation in service were not the result of willful 
misconduct and were incurred in the line of duty.  The appeal 
is granted.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


